[LETTERHEAD OF AMERICAN WATER] May 1, VIA EDGAR AND FACSIMILE Securities and Exchange Commission Division of Corporation Finance 100 F Street, N.E. Washington, D.C. 20549 Re:American Water Works Company, Inc. Rule477 Application for Withdrawal of Registration Statement on FormS–1 FileNo. 333–156256 Initially filed on December 18, Ladies and Gentlemen: Pursuant to Rule477 under the Securities Act of 1933, as amended (the “Securities Act”), American Water Works Company, Inc. (the “Registrant”) hereby requests that the Securities and Exchange Commission (the “Commission”) consent to the withdrawal of the Company’s Registration Statement on FormS-1 (File
